 MARTZ CHEVROLET, INC.3MartzChevrolet,Inc.andDistrictNo. 10,Internation-al Association of. Machinists and Aerospace Work-ers, AFL-CIO. Case 30-CA-2383November 7, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOUpon a charge filed on June 28, 1973, by DistrictNo. 10, International Association of Machinists andAerospaceWorkers,AFL-CIO, herein called theUnion, and duly served on Martz Chevrolet, Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by theActing Regional Director for Region 30, issued acomplaint on July 11, 1973, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 6, 1973,following a Board election in Case 30-RC-1835 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about June 20, 1973, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested, and is requesting, it to doso.On July 31 and August 2, 1973, Respondent fileditsanswer and amendment, respectively, to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 8, 1973, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment. Subsequently, on August 13,1973, the Board issued an order transferring theproceeding to the Board and a notice to show causewhy the General Counsel's motion for summaryjudgment should not be granted. Respondent there-after filed a response to notice to show cause, entitled"Brief Showing Cause Why Summary JudgmentShould Not Be Granted."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and-response to theNotice To Show Cause, the Respondent attacks thevalidity of the Union's certification primarily on theground that the ballot determinative of the electionin representation Case 30-RC-1835 was void andshould not have been counted. The General Counsel,on the other hand, argues that the Respondent ismerely renewing contentions `which had been decid-ed against it in the representation proceeding andwhich may not be relitigated herein. We agree withthe General Counsel.Our review of the record herein reflects that,pursuant to a stipulation for certification uponconsent election, an election was conducted onSeptember 29, 1972. The tally of ballots showed thatof approximately 36 eligible voters, 26 cast ballots, ofwhich 11 were for, and 11 against, the Union, 3 werechallenged, and 1, marked with an "X" in the "Yes"box and with the words "Do I ever" underneath, wasdeclared void by the Board agent. Both the Respon-dent and Union filed objections to the conduct of theelection. The Union's objections made no -referenceto the void ballotissue,although, after the expirationof the 5-day period for filing objections, the Unionsubmitted its position thereon to the Regional Office.After investigating the issues raised by the objec-tions,challenged- ballots, ,and void ballot, theRegional Director, on November 29, 1972,issued hisreport and recommendations on void ballot, chal-lenged ballots, and objections to conduct affectingthe results of the election in which he recommended(1) that the void ballot be validated and counted as a"yes" vote since the voter's intent ,was clear, (2) thatthe challenge to one ballot be sustained, (3) that theRespondent's objections and one of the Union'sthree objections be overruled, and (4) that a hearing,consolidated with the hearing in the unfair laborpracticeCase 30-CA-2430, be held to resolve theissues of the Union's remaining objections and of thetwo ballots challenged by the Union and Respon-dent, respectively.Thereafter, the Respondent filed timely exceptionsto the Regional Director's report with respect to thevalidating and counting of the void ballot and theoverruling of its objections. As to the alleged void3Official notice is taken of the record in the representationproceeding,Golden AgeBeverageCo.,167 NLRB151, enfd.415 F 2d 26 (C.A.5, 1969);Case 30-RC-1835, as theterm "record"isdefined in Secs. 102.68 andIntertype Co. Y. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164102.69(f) of the Board's Rules and Regulations,Series 8,as amended. SeeNLRB 378, enfd. 397 F.2d 91 (C.A.7, 1968);Sec. 9(d) of the NLRA.LTV Electrosystems,Inc.,166NLRB 938, enfd. 388 F.2d 683 (C.A. 4, 1968);207 NLRB No. 10 4DECISIONSOF NATIONALLABOR RELATIONS BOARDballot, the Respondent urged that procedurally theRegional Director had no authority to consider in hisinvestigation this issue which, under Section 102.69of the Board's Rules and Regulations, had not beenspecifically and timely raised by the Union, andfurther argued, in effect, that on the merits the ballotwas void as a "signal" ballot.By order of January 4, 1973, the Board adopted theRegional Director's findings and recommendationswith respect to the consolidated hearing on thechallenged ballots and the Union's objections, anddirected such a consolidated . hearing before anAdministrative Law Judge. It deferred, however,ruling upon the void ballot. At the consolidatedhearing, the Respondent and Union withdrew theirrespective challenges to the two ballots and, inaddition, theUnion withdrew its objections. TheRegional Director then counted these two ballotsand issued a revised tally of ballots which showedthat there were 12 votes cast for, and 12 against, theUnion. Accordingly, the Administrative Law Judgesevered the representation case from the unfair laborpractice case and remanded it to the Board fordetermination of the deferred ruling on the voidballots.On June 6, 1973, the Board issued its Decision andCertificationofRepresentative inwhich,afterconsideration of the Regional Director's report andthe Respondent's exceptions and brief, it adopted theRegional Director's findings and recommendationswith respect to the void ballot which the RegionalDirector had recommended be validated and count-ed as a "yes" vote, and it certified the Union. In sodoing, the Board, in footnote 1, specifically rejectedthe Respondent's contention that, since the Union'sobjections had failed specifically to refer to theBoard agent's ruling that the ballot was void, theRegional Director was without authority to considerthe issue of the ballot once the time for filingobjections had passed. It concluded that the Respon-dent was not prejudiced by the Regional Director'sinclusion of the void ballot issue because both theUnion and the Respondent had asserted theirpositions with respect thereto at the counting of theballots and because the Respondent had been orallynotified, soon after the filing of the objections, thattheUnion intended its objections to include theconduct of the Board agent.In its response to the notice to show cause, theRespondentalleges,as it did in its exceptions, thatneither the Union's business agent nor its observer,who cast the ballot in question, voiced any dissent tothe Board agent's voiding the ballot and that a fullinvestigationor hearing would not support theBoard's statement to the contrary. Assumingarguen-dothat the Union had not expressed its position tothe Boardagent onthe validity of the void ballot, wenevertheless still find, and reaffirm, our previousdetermination that,under all the circumstancesincluding the fact that soon after the filing of itsobjections the Respondent admittedly was notifiedthat the Union intended the objections to include theconduct of the Board agent, the inclusion of thisissue in the Regional Director's investigation was notprejudicial to the Respondent.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Wisconsin corporation, is engagedin the retail sale and service of automobiles inMenomonee Falls,Wisconsin.During the pastcalendar year, a representative period, the Respon-dent realized gross revenues in excess of $500,000 inthe course and conduct of its business and, duringthe same period, it purchased and received goods ininterstate commerce valued in excess of $50,000 fromsources located outside the State of Wisconsin.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that2 SeePittsburghPlateGlassCo. v. N.L.R. B.,313 U.S. 146, 162(1941);employees that he had deliberately marked his ballot."This specificRules and Regulations of the Board,Secs.102.67(f) and 102.69(c). In itsallegationwas not put forth in the Respondent's representation caseresponse to the notice to show cause,the Respondent also allegesthat,afterexceptions and there is no showing that this allegation constitutes newlythe completion of the first session of balloting, the union observer who haddiscovered or previously unavailable evidence or special circumstances.cast the allegedvoid ballot, "stated tothe Company's observer and the other MARTZ CHEVROLET, INC.5itwill effectuate the policies of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDDistrictNo. 10,InternationalAssociationofMachinistsand Aerospace Workers, AFL-CIO, is alabororganization within the meaning of Section2(5) of the Act.tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 20, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time employeesengaged in the preparation, repair, maintenance,and servicing of new and used vehicles at theRespondent's Menomonee Falls, Wisconsin, loca-tion, including body shop employees, mechanics,new-car setup men, lot boys, janitors, and partsdepartment employees, but excluding office cleri-cal employees, service writers, salesmen, profes-sional employees, office janitors, guards, andsupervisors as defined in the Act.2.The certificationOn September 29, 1972, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 30 designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on June6, 1973, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 12, 1973, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 20, 1973, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good' faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5,1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.MartzChevrolet,Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.DistrictNo. 10, International Association ofMachinistsand AerospaceWorkers,AFL-CIO, is a 6DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time employeesengaged in the preparation, repair, maintenance, andservicing of new and used vehicles at the Respon-dent'sMenomonee Falls, Wisconsin, location, in-cluding body shop employees, mechanics, new-carsetup men, lot boys, janitors, and parts departmentemployees, but excluding office clerical employees,servicewriters, salesmen, professional employees,office janitors, guards, and supervisors as defined intheAct,constitutea unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since June 6, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 20, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Martz Chevrolet, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District No. 10,International Association of Machinists ' and Aero-space Workers, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All full-time and regular part-time employeesengaged in the preparation, repair, maintenance,and servicing of new and used vehicles at theRespondent's Menomonee Falls, Wisconsin, loca-tion, including body shop employees, mechanics,new-car setup men, lot boys, janitors, and partsdepartment employees, but excluding office cleri-cal employees, service writers,salesmen,profes-sional employees, office janitors, 'guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at itsMenomonee Falls,Wisconsin,locationcopiesof the attached notice marked"Appendix." 3Copies of said notice, on formsprovided by the Regional Director for Region 30after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 30 inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the eventthatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board:'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with DistrictNo. 10, International Association of MachinistsandAerospaceWorkers,AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees MARTZ CHEVROLET, INC.in the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time em-ployees engaged in the preparation, repair,maintenance, and servicing of new and usedvehiclesat the Employer'sMenomoneeFalls,Wisconsin, location, including bodyshop employees, mechanics, new-car setupmen, lot boys, janitors, and parts departmentemployees,but excludingofficeclericalemployees, service writers,salesmen,profes-7sional employees, office janitors, guards, andsupervisors as defined in the Act.MARTZ CHEVROLET, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.